908 F.2d 1229
UNITED STATES of America, Plaintiff-Appellant,v.Mario De LEON-REYNA, Defendant-Appellee.
No. 89-2157.
United States Court of Appeals,Fifth Circuit.
Aug. 2, 1990.

Jeffrey A. Babcock, Paula C. Offenhauser, Asst. U.S. Attys., Henry K. Oncken, U.S. Atty., Houston, Tex., for plaintiff-appellant.
Timothy L. Jackson, Houston, Tex., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Texas;  George P. Kazen, Judge.
(Opinion April 20, 1990, 5 Cir., 1990, 898 F.2d 486)
Before CLARK, Chief Judge, GEE, POLITZ, KING, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER and BARKSDALE, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.